                  Case 20-10343-LSS         Doc 2030       Filed 02/03/21       Page 1 of 24




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                           Chapter 11

    BOY SCOUTS OF AMERICA AND                        Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                     Jointly Administered
                                 Debtors.
                                                     Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)
                                                     Objection Deadline: Feb. 10, 2021 at 4:00 p.m. (ET)


                          CENTURY’S MOTION TO COMPEL
                     ABUSED IN SCOUTING, KOSNOFF LAW PLLC,
                  AND THE COALITION TO SUBMIT THE DISCLOSURES
             REQUIRED BY FEDERAL RULE OF BANKRUPTCY PROCEDURE 2019

             Century Indemnity Company, as successor to CCI Insurance Company, as successor to

Insurance Company of North America and Indemnity Insurance Company of North America

(“Century”) respectfully submits this motion (the “Motion”) for entry of an order substantially in

the form attached hereto as Exhibit A, compelling Abused in Scouting (“AIS”) and Kosnoff Law

PLLC to make the disclosures that the Federal Rule of Bankruptcy Procedure 2019 requires, and

for the Coalition of Abused Scouts for Justice (the “Coalition”) to further amend its Rule 2019

disclosures.

                                    PRELIMINARY STATEMENT

             A group calling itself the Coalition has claimed to control the Boy Scouts bankruptcy

because it claims to represent 65,000 (roughly 60 percent) of the over 95,000 abuse claims in this

case, which were generated as part of a mass advertising campaign post-petition. The Coalition

was founded by an entity that called itself Abused in Scouting (“AIS”). AIS is a fictitious entity.

It was held out through advertising as an organization that one joins as a member. In its


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are: Boy Scouts of America (6300) and Delaware Boy Scouts, LLC (4311).
             Case 20-10343-LSS          Doc 2030      Filed 02/03/21     Page 2 of 24




August 14, 2020, Rule 2019 statement, the Coalition disclosed that three professional

corporations are behind AIS: (i) Kosnoff Law PLLC; (ii) AVA Law Group, Inc.; and (iii)

Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C. The Coalition represented to the Court

that the three entities retain clients as a group through the auspices of AIS and are part of the

Coalition.

        AIS and Kosnoff Law, one of the entities that formed AIS, purport to represent the

largest group of claims that are purportedly part of the Coalition: 17,000 claimants who have

filed abuse proofs of claim against the debtors. And while the ad hoc committee known as the

Coalition asserts that many of its members are represented by AIS, Mr. Kosnoff—one of the

Coalition’s founders—now asserts that the Coalition does not represent the interests of his or

other AIS clients. 2




        Further, Mr. Kosnoff has in another tweet apparently directed at the Coalition, written

that “BSA sex abuse survivors beware the bankruptcy ‘professionals’ and, yes, your own

‘lawyers’ are about to throw you under the bus.” calling further into question the accuracy of the

Coalition’s 2019 disclosure. 3 Surfacing these potential conflicts of interest is at the heart of Rule




2
    Zaslavsky Decl. Ex. 2.
3
    Zaslavsky Decl. Ex. 5.




                                                  2
             Case 20-10343-LSS          Doc 2030       Filed 02/03/21     Page 3 of 24




2019. The Court should require AIS and Kosnoff Law to make Rule 2019 disclosures and for

the Coalition to amend its Rule 2019 disclosures to address this issue.

        Beyond the potential conflicts of interests and inconsistencies in these submissions to the

Court, AIS and Mr. Kosnoff’s public admissions and threats raise other serious concerns. Mr.

Kosnoff, just this week, acknowledged that the Coalition firms have been “buying inventories of

clients” generated by “TV Ad machines” (for-profit claim aggregators), funded by “hedge

funds.” 4 In Kosnoff’s own words, the people fronting for these claims “are not real lawyers,”

have “never represented a victim” and will soon be “moving on to the next mass tort creation.” 5

These admissions raise renewed concerns about whether all of the claimants that the Coalition

and AIS entities alleged are their clients could (or should) be considered consenting Coalition

members.

        Beyond these admissions, Mr. Kosnoff has aggressively threatened BSA with the

apparent intent of harming its current operations, publishing statements that the BSA is a “child

rape factory” and advocating for its liquidation—all the while, the Coalition / AIS is making

demands to the BSA behind closed doors on the terms of a plan of reorganization. At the same

time, AIS / Kosnoff have published personal attacks against individual lawyers in these cases

who have raised questions about the proofs of claim. Finally, Mr. Kosnoff’s public statements

improperly publicize and attempt to leverage inside information regarding the mediation in this

case.




4
    Declaration of Sergei Zaslavsky (“Zaslavsky Decl.”) Ex. 1.
5
    Id.




                                                   3
              Case 20-10343-LSS         Doc 2030      Filed 02/03/21     Page 4 of 24




        These threats present an enormous moral hazard tainting the plan process. Under these

circumstances, there is grave concern that BSA may acquiesce to just about anything the

Coalition demands.

        Mr. Kosnoff’s conduct, which includes insults and attacks on counsel for other parties in

this case, including Century, likewise violates rules of professional conduct. The Model Rules of

Professional Conduct prohibit conduct that is “intended to disrupt a tribunal.” 6 Similarly, the

Delaware Rule of Professional Conduct provide that a lawyer shall not “engage in conduct

intended to disrupt a tribunal or engage in undignified or discourteous conduct that is degrading

to a tribunal.” 7 In Ramunno, a lawyer who directed a crude insult at opposing counsel in an

office conference and was subsequently insolent before the judge was found to have violated rule

and subject to public censure by the Delaware Supreme Court. 8 The court found that it was

“irrelevant whether Mr. Ramunno intended to cause a disruptive effect. Instead, the sole

question before this Court is whether Mr. Ramunno's rude and uncivil behavior was degrading to

the court below.” 9 Likewise, lawyers who have been pointedly and deliberately uncivil have

been invited to appear before the Delaware Supreme Court and show cause why they should not

be prospectively barred from pro hac vice admission to practice in Delaware. 10




6
     ABA Model R. Prof’l Conduct 3.5(d). “Tribunal” in this context is defined broadly. See ABA Model
     R. Prof’l Conduct 3.5 cmt. [5].
7
     Del. R. Prof’l Conduct 3.5(d).
8
     In re Ramunno, 625 A.2d 248, 250 (Del. 1993).
9
     Id.
10
     Paramount Commc'ns Inc. v. QVC Network Inc., 637 A.2d 34, 56 (Del. 1994).




                                                  4
               Case 20-10343-LSS          Doc 2030       Filed 02/03/21      Page 5 of 24




                                      STATEMENT OF FACTS

                                 AIS, the Coalition, Mr. Kosnoff and
                                   his co-counsel Mr. Rothweiler.

          On August 26, 2020, the Coalition moved to be made a mediation party. 11 In its August

14, 2020, Rule 2019 statement, 12 the Coalition identified six state court law firms as its founding

members, including three professional corporations that together formed AIS: (i) Kosnoff Law

PLLC; (ii) AVA Law Group, Inc.; and (iii) Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck,

P.C. 13

          AIS is a fictitious entity. It was held out through advertising as an organization that one

joins as a member. 14 The three professional corporations behind AIS represented to the Court

that they retain clients as a group through the auspices of AIS. 15 AIS’s exemplar retention

agreement—which Mr. Eisenberg has affirmed is substantively “identical” to the agreement

Eisenberg Rothweiler has with all of its clients in this case 16— presents AIS as a single entity at

the top of the document, listing the names of the entities behind AIS and the cities in which they

purport to practice in much smaller type lower in the letterhead. 17 AIS’s contingency fee is split

among the three entities. 18


11
     See Motion of the Coalition of Abused Scouts for Justice to Participate in the Mediation (Aug. 26,
     2020) [D.I. No. 1161].
12
     See Amended Verified Statement of Coalition of Abused Scouts for Justice Pursuant to Bankruptcy
     Rule 2019 (Aug. 14, 2020) [D.I. No. 1106].
13
     See id. at 1 n.2.
14
     August 26, 2021 Declaration of Janine Panchok-Berry Ex. 4 at 000004 [D.I. No. 1166].
15
     See Exhibit A to Second Amended Verified Statement of Coalition of Abused Scouts for Justice
     Pursuant to Bankruptcy Rule 2019 (Oct. 7, 2020) at 62 [D.I. No. 1429-1].
16
     See Exhibit B to Second Amended Verified Statement of Coalition of Abused Scouts for Justice
     Pursuant to Bankruptcy Rule 2019 (Oct. 7, 2020) at 6–7 [D.I. No. 1429-2].
17
     See Exhibit A to Second Amended Verified Statement of Coalition of Abused Scouts for Justice
     Pursuant to Bankruptcy Rule 2019 (Oct. 7, 2020) at 62 [D.I. No. 1429-1].
18
     Id.




                                                     5
              Case 20-10343-LSS          Doc 2030       Filed 02/03/21      Page 6 of 24




         The Coalition members are bound together by bylaws with Mr. Kosnoff’s co-counsel in

AIS, Ken Rothweiler, having a role for the Coalition. At the Debtors’ request, the Court ordered

the parties to mediate. 19 Pursuant to the Court’s mediation order, Mr. Kosnoff’s co-counsel with

AIS, Ken Rothweiler, has led the Coalition in those mediation efforts. 20

                               Issues arise as to whether claimants that
                           AIS alleged were their clients could (or should) be
                              considered consenting Coalition members

         On September 9, 2020, this Court heard arguments on Hartford and Century’s Motion for

an Order requiring further disclosures and the Coalition’s corresponding Motion for an Order

ruling that the Amended Disclosures were sufficient under Rule 2019. 21 Hartford and Century

raised concerns about whether all of the claimants that the AIS entities alleged were their clients

could (or should) be considered consenting Coalition members, in light of Mr. Kosnoff’s well-

publicized email disparaging abuse claimants and describing his interest in generating claims that

the TCC turned over to the Office of the United States Trustee. 22

         At oral argument, the Court expressed concern about (i) identifying which claimants had

affirmatively consented to be members of the Coalition, and (ii) the adequacy of the disclosures




19
     Order (I) Appointing Mediators, (II) Referring Certain Matters to Mediation, and (III) Granting
     Related Relief (June 9, 2020) [D.I. No. 812].
20
     Order Approving the Motion of the Coalition for Abused Scouts for Justice to Participate in
     Mediation (Oct. 23, 2020) [D.I. No. 1573].
21
     See Century and Hartford’s Motion to Compel the Attorneys Representing the Entity Calling Itself the
     “Coalition” to Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
     (Aug. 26, 2020) [D.I. No. 1164].
22
     D.I. 1285-1 (“Here is the message: We control 80% of the claims I.e our coalition controls the case.
     We are not going to do anything to help grease the gears for Stang and the dimwits including
     speeding up the insurance analysis.”).




                                                    6
               Case 20-10343-LSS           Doc 2030       Filed 02/03/21      Page 7 of 24




of state court counsels’ retention agreements. 23 The Coalition agreed to provide additional

information, and the Court continued the hearing.

                             The Coalition’s representation to the Court that
                                   Mr. Kosnoff would have no role.

         In its Second Amended Rule 2019 statement, the Coalition asserted that the “founding”

Coalition firms—Kosnoff Law and AVA Law Group—had “resigned from the Coalition” but

that their clients “remain Coalition members whose interests are represented by . . .

Rothweiler . . . in accordance with the clients’ engagement letters.” 24 Both Kosnoff Law and

AVA Law Group are one-lawyer firms, respectively, belonging to Tim Kosnoff and Andrew Van

Arsdale. 25

         During the October 14, 2020 hearing on the sufficiency of the Coalition’s statements, the

Court expressed skepticism that Kosnoff Law and AVA Law Group were truly out of the

Coalition. 26 The Coalition represented that those firms had “resigned” from and had “no role” in

the Coalition, but—curiously—their clients remained Coalition members. 27

         Coalition Counsel affirmed that it would periodically update the Rule 2019 disclosures to

reflect accurately the Coalition’s membership. 28 The Court took Coalition Counsel at his word,




23
     See September 9, 2020 Hr’g Tr. at 127:24–128:15, 133:23–134:22.
24
     Second Amended Verified Statement of Coalition of Abused Scouts for Justice Pursuant to
     Bankruptcy Rule 2019 (Oct. 7, 2020) [D.I. 1429].
25
     August 26, 2020 Declaration of Janine Panchok-Berry Exs. 6, 9 [D.I. 1166].
26
     See October 14, 2020 Hr’g Tr. at 56:8–56:11 (“Well, I will state that the resignations -- I don’t want
     to say they’re a red flag, but I will say they’re interesting. And I’m not sure why they happened or
     needed to happen or what the impact of that is.”).
27
     See id. at 100:20–101:3.
28
     See id. 48:23–25 (“[I]n any event, when the numbers change materially, we have updated either new
     law firms or a material number of new affirmative consents, we will file an updated 2019
     statement.”).




                                                      7
              Case 20-10343-LSS           Doc 2030       Filed 02/03/21      Page 8 of 24




but required that Coalition Counsel file an amended Rule 2019 statement that would identify the

claimants that affirmatively elected to be members of the Coalition within seven days. 29

         Coalition Counsel filed an amended disclosure on October 29, 2020 30 and January 29,

2021. 31 This disclosure listed the claimants that the Coalition alleged that it represents, which

was different in number from the claimants represented by the firms that make up the Coalition.

While entities associated with the Coalition contend to have filed approximately 65,000 claims to

achieve the supermajority that was Mr. Kosnoff’s goal, fewer than 11,900 of those claimants

have affirmatively opted in to being represented by the Coalition. 32

                                   Mr. Kosnoff publicly announces
                                 that the Coalition does not represent
                                    AIS’s 17,000 claimant clients.

         At the November 18, 2020 Omnibus hearing, BSA presented to the Court a timeline that

included a mediation in “January of 2021.” 33

         On January 25, 2021, Mr. Kosnoff publicly stated—contrary to what the Coalition

represented in its Rule 2019 disclosures—that the Coalition does not represent AIS’s 17,000

claimant clients. 34

         In addition, Mr. Kosnoff has taken to Twitter to rail against the Coalition and Coalition

Counsel, attacking Brown Rudnick and the “tv lawyers” it is working with, suggesting that they


29
     See Order Approving the Adequacy and Sufficiency of the Amended Verified Rule 2019 Statement
     filed by the Coalition for Abused Scouts for Justice (Oct. 23, 2020) [D.I. No. 1572].
30
     See Notice of Filing of Revised Exhibit To Verified Statement of the Coalition of Abused Scouts for
     Justice Pursuant to Bankruptcy Rule 2019 (Oct. 29, 2020) [D.I. No. 1600].
31
     Third Amended Verified Statement of Coalition of Abused Scouts for Justice Pursuant to Bankruptcy
     Rule 2019 (January 29, 2021) [D.I. No. 1997].
32
     Id. ¶ 1.
33
     Nov. 18, 2020 Hr’g Tr. at 11:1–11:10 (“[T]he mediators have established a full schedule that takes us
     into January of 2021.”).
34
     Zaslavsky Decl. Ex. 2.




                                                     8
              Case 20-10343-LSS         Doc 2030      Filed 02/03/21    Page 9 of 24




engaged in misconduct. 35 Mr. Kosnoff’s public statements make clear that the Coalition does

not speak for his claimants’ interests and those of the other two AIS firms—AVA Law Group

and Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck—despite the Coalition’s current Rule

2019 statement.




        On January 27, 2021, Mr. Kosnoff accused Brown Rudnick of cheating its Coalition

constituency, using in a tweet the fictional law firm name from Car Talk 36:




        Further, Mr. Kosnoff has claimed that Brown Rudnick and the other state court law firms

that are part of the Coalition will throw claimants under the bus 37:




35
     Zaslavsky Decl. Ex. 3.
36
     Zaslavsky Decl. Ex. 4.
37
     Zaslavsky Decl. Ex. 5.




                                                  9
             Case 20-10343-LSS          Doc 2030      Filed 02/03/21     Page 10 of 24




                             AIS’s and Mr. Kosnoff’s extortive threats
                              directed at BSA and its Local Councils

        As meet and confers took place outside the mediation about how the claims were

generated, Mr. Kosnoff published statements targeted at harming BSA and the Local Councils’

current operations. For example, on January 26, Mr. Kosnoff published that BSA is a “child rape

factory,” and stated that a vote by other plaintiff firms will “put the child rape factory back in

business,” and threatened in his hashtag to “#savescoutingEndBSA.” 38




38
     Zaslavsky Decl. Ex. 6 (emphasis added).




                                                 10
             Case 20-10343-LSS         Doc 2030       Filed 02/03/21   Page 11 of 24




        Mr. Kosnoff referred in his above tweet to the “Zoom mediation going on” the week of

January 11, from a prior tweet in which he threatened that BSA is “finished.” 39 Also on January

25, 2021, Mr. Kosnoff published statements threatening the Local Councils with the initiation of

litigation in the tort system. 40




        Mr. Kosnoff’s bare-knuckle threats to get BSA to do what he wants has in the past

included advertisements in which he states that abuse in the Boy Scouts “is not an accident, it is

intended.” 41 He continues, “what we’re really dealing with here is the largest pedophile ring on

earth.” 42 In a tactically timed AIS infomercial, Mr. Kosnoff told viewers that “you were

victimized by an organization that knew what was happening.” 43 And in an interview with PBS

this past November, as efforts to form a plan were underway, Mr. Kosnoff threatened that

liquidation of the Boy Scouts was the best result for claimants. 44


39
     Id.; Zaslavsky Decl. Ex. 7.
40
     Zaslavsky Decl. Ex. 8.
41
     Zaslavsky Decl. ¶ 14 (https://www.youtube.com/watch?v=nhi_C8v5I_Y&feature=emb_title).
42
     Id.
43
     Zaslavsky Decl. ¶ 15 (https://www.youtube.com/watch?v=QRI4FvfuYO8&feature=emb_title).
44
     Zaslavsky Decl. ¶ 16 (https://www.pbs.org/video/abuse-in-the-scouts-1605649565/).




                                                 11
             Case 20-10343-LSS        Doc 2030      Filed 02/03/21     Page 12 of 24




                             AIS’s and Mr. Kosnoff’s coercive threats
                                directed at Century and Hartford.

        On January 22, 2021, Hartford and Century moved for discovery under Rule 2004,

requesting information from certain claimants and limited discovery from certain state court

counsel, including Mr. Kosnoff. 45 Hartford and Century met and conferred with Coalition

counsel regarding the request for claimant discovery on January 4 and 8, 2021, and met and

conferred with state court counsel for some of the claimants implicated by that motion on

January 18 and 19, 2021. 46 Hartford and Century met and conferred with counsel regarding the

Rule 2004 requests directed at state court counsel, including counsel for Mr. Kosnoff, on January

20, 2021.

        This has apparently rattled Mr. Kosnoff, who does not want his methods for generating

claimants to see the light of day. In response to the Rule 2004 motions, Mr. Kosnoff posted a

series of defamatory and libelous attacks on Hartford and Century47:




45
     D.I. Nos. 1971 and 1974.
46
     D.I. No. 1971 ¶¶ 54–55.
47
     Zaslavsky Decl. Exs. 9–10.




                                               12
             Case 20-10343-LSS       Doc 2030       Filed 02/03/21   Page 13 of 24




        On the next two days, Mr. Kosnoff attacked Century’s counsel personally and published

personal identifying information about him after sending inflammatory tweets to claimants. 48




48
     Zaslavsky Decl. Exs. 11–12.




                                               13
             Case 20-10343-LSS        Doc 2030       Filed 02/03/21    Page 14 of 24




                   Mr. Kosnoff’s published statements derived from, and about the
                              substance of, the confidential mediation

        The Coalition represented that Mr. Kosnoff, and his firm, are not part of the Coalition,

and is not a mediating party.

        However, Mr. Kosnoff’s January 12, 2021, tweet refers to confidential zoom calls

scheduled that week in the mediation. Other tweets refer to issues in the mediation such as the

“vote” referred to in his January 26 published statement. 49 The timing of his published statement

overlay with his co-counsel’s participation in mediation sessions.

                                          ARGUMENT

        Rule 2019 is critical to avoid conflicts of interest and ensure an open and fair bankruptcy

proceeding. That rule, which requires any informal group or committee to provide sufficient

information to permit the parties and the Court to understand the nature of the committee and the

interests it represents, apply equally to an informal group of claimants such as AIS, or to




49
     Zaslavsky Decl. Ex. 6.




                                                14
                Case 20-10343-LSS        Doc 2030       Filed 02/03/21     Page 15 of 24




claimants represented by a single law firm, as it does to an ad hoc committee such as the

Coalition. 50

         A.       AIS and Mr. Kosnoff Must Submit Rule 2019 Disclosures.

         The Coalition and AIS are clearly trying to unduly influence this case. Mr. Kosnoff

asserts that AIS and/or his firm represent 17,000 claimants in this case, and his tweets suggest

that he influences how those claimants may vote in this case. Within the space of a few days of

tweets, Mr. Kosnoff asserted that Brown Rudnick and the Coalition do not “speak for Abused in

Scouting or the 17000” men it purports to represent, levelled attacks threatening to harm BSA’s

continued operations and defamed two insurers that are critical to any consensual settlement.

And Mr. Kosnoff, acting under the guise of AIS, threatened that BSA is “finished” after meet

and confers went forward into discovery on how the Coalition claims were generated.

         Mr. Kosnoff’s involvement in this case is more than sufficient to trigger the disclosure

requirements of Rule 2019. He and AIS purport to represent thousands of claimants. But, other

than the AIS retention agreement attached to the Coalition’s disclosures, no information

regarding the involvement of Kosnoff Law or AIS has been disclosed. Rule 2019 requires

disclosure of the facts and circumstances of (i) the formation of AIS, (ii) the instance at whose

request AIS was formed, (iii) the manner by which AIS has authority to act on behalf of the

claimants it purports to represent, (iv) the identity of the members AIS represents and their

economic interests, and (v) to the extent not already disclosed, the document(s) authorizing AIS

to act. Similar information must be disclosed with regards to both AIS and Kosnoff Law given

their involvement in these cases. 51


50
     See Fed. R. Bankr. P. 2019(c); In re Archdiocese of St. Paul and Minneapolis, No. 15-30125, Feb. 27,
     2017 Order at 1–2 (Bankr. D. Minn.) (requiring Rule 2019 disclosures by claimants represented by
     single law firm).
51
      See Fed. R. Bankr. P. 2019(c).




                                                   15
              Case 20-10343-LSS           Doc 2030        Filed 02/03/21     Page 16 of 24




         Those disclosures are particularly important here. As noted above, Rule 2019 is intended

to promote disclosure and avoid conflicts of interest. Here, the Coalition has previously

represented that it includes the members of AIS, all of whom remained with the Coalition even

after Kosnoff Law and AVA Law Group purportedly resigned. Yet Mr. Kosnoff, purporting to

speak for AIS, now claims that the Coalition does not speak for AIS. The parties to this case are

entitled to understand AIS, how it was formed, who it represents, who Mr. Kosnoff represents,

and their relationships to the Coalition, so that parties involved in this case, and in the mediation,

understand precisely what interests AIS and Kosnoff Law represent in this case.

         Rule 2019(c) requires a formal or informal group to identify who its members are, as well

as the circumstances of the entity’s formation and the basis for the agency relationship. 52 Rule

2019 is intended to avoid conflicts and the appearance of conflicts. Complete disclosure of the

interests that an entity or informal committee represents is critical to understanding the extent to

which there may be a conflict or competing interests. That potential for conflict is manifest here,

where members of the Coalition are represented by AIS firms but, according to Mr. Kosnoff, the

Coalition does not represent their interests.

         B.      The Coalition Must Update Its Disclosures.

         Mr. Kosnoff’s published statements raise significant questions about the membership and

interests of both the Coalition and AIS.

         In addition to AIS and Mr. Kosnoff, the Coalition must also provide up-to-date

disclosures and be barred from participating further in the case until it does. This is not asking

for much because when the Coalition asked the Court to find its current Rule 2019 disclosures to


52
     See, e.g., Baron & Budd, P.C. v. Unsecured Asbestos Claimants, 321 B.R. 147, 168 (D.N.J. 2005)
     (requiring disclosure of “identity of the client, the conditions of employment and the amount of the
     fee”).




                                                     16
              Case 20-10343-LSS          Doc 2030       Filed 02/03/21     Page 17 of 24




be sufficient, it represented that it would update those disclosures. 53

         Here, the Coalition filed a Second Amended Verified Statement Under Rule 2019 on

October 29, 2020, including a list of Coalition members. 54 Because the Court expressed concern

that individual clients not be deemed to have “joined” the Coalition without their express

consent, counsel for the Coalition agreed that it would obtain the affirmative consent of potential

Coalition members. 55 Coalition counsel also represented to the Court that AIS members,

including those represented by the Eisenberg, Rothweiler firm were among those claimants who

joined the Coalition. 56

         But the Coalition has made no effort to update its disclosures to inform the Court or

parties-in-interest whether the Rothweiler, Eisenberg clients, or any other AIS clients, have since

joined (or left) the Coalition. Their most recent amended disclosure, filed on January 29, 2021,

continues to perpetuate the untenable inconsistency that AIS collectively represents clients, but

only one of the three AIS firms (Eisenberg Rothweiler) is a Coalition member. Particularly in

light of Mr. Kosnoff’s statements that the Coalition and its counsel do not speak for AIS or any

of its 17,000 claimant clients, this raises a major question about who represents these claimants.

         Mr. Eisenberg has affirmed to the court that the only retention agreements Eisenberg

Rothweiler has are the AIS retention agreements—this leads to the obvious conclusion that the

17,000 claimants that Mr. Kosnoff flatly states are not affiliated with the Coalition are also




53
     See also Fed. R. Bankr. P. 2019(d) (requiring supplemental disclosures to account for material
     changes to group composition).
54
     D.I. No. 1600.
55
     October 14, 2020 Hr’g Tr. at 34:7–22.
56
     See October 14, 2020 Hr’g Tr. at 117:20–22 (“the folks associated with abuse in scouting, you know,
     the Rothweiler, Eisenberg Firm have been at this for 25 years.”).




                                                   17
             Case 20-10343-LSS        Doc 2030       Filed 02/03/21    Page 18 of 24




represented by Eisenberg Rothweiler, whose principal Ken Rothweiler is Mediation Party and

one of the Coalition’s lead negotiators.

        Either the Coalition’s representation that Eisenberg Rothweiler’s clients are members of

the Coalition is wrong, or Mr. Kosnoff’s statements that no AIS claimant is represented by the

Coalition is wrong. The Coalition has a duty under Rule 2019 to clarify the situation, and cannot

continue to allow AIS to play both sides, purporting to be negotiating on the one hand through

one AIS lawyer, Mr. Rothweiler, and railing against the negotiations and threatening BSA on the

other through his co-counsel Mr. Kosnoff.

        Rule 2019 is intended to avoid conflicts and the appearance of conflicts. Complete

disclosure of the Coalition’s membership, including their respective law firm affiliations, is

critical to understand the extent to which members of the Coalition are represented by AIS firms

that, according to Mr. Kosnoff, have the agenda of dismantling the Debtors.

        C.      Mr. Kosnoff’s Admissions Concerning How the Coalition Generated
                Proofs of Claim Warrant Further Relief.

        Mr. Kosnoff acknowledged this week that Coalition firms have been “buying inventories

of clients” generated by “TV Ad machines” (for-profit claim aggregators), funded by “hedge

funds.” 57 In Kosnoff’s own words, the people fronting for these claims “are not real lawyers,”

have “never represented a victim” and will soon be “moving on to the next mass tort creation.” 58




57
     Zaslavsky Decl. Ex. 1.
58
     Id.




                                                18
            Case 20-10343-LSS         Doc 2030       Filed 02/03/21   Page 19 of 24




       These admissions raise renewed concerns about whether all of the claimants that the

Coalition and AIS entities alleged are their clients could (or should) be considered consenting

Coalition members.

       D.      AIS and the Coalition’s Effort to Wrongfully Coerce the BSA
               and Threaten the Parties Has Tainted the Plan Process

       Coalition attorneys purport to represent a numerical majority of claimants in this case,

with AIS representing the largest portion thereof. The voting power of these groups make it

challenging for BSA to confirm a plan of reorganization without acquiescing to their every

demand. Add to this the threats to BSA’s present day reputation, and BSA is effectively at Mr.

Kosnoff’s mercy when he advocates for the liquidation of BSA, threatens to continue to refer to




                                                19
             Case 20-10343-LSS          Doc 2030        Filed 02/03/21     Page 20 of 24




the organization as a “pedophile ring” and a “child rape factory,” and directs his alleged 17,000

clients to vote against any plan. 59

        Under these circumstances, there is grave concern that BSA may acquiesce to just about

anything including a plan of reorganization that waives the estate’s objections to the proofs of

claim, exculpates the Coalition and the entities behind it for their conduct and leaves it to

plaintiff lawyers to decide what claims to allow and how to value them.

        This is both wrong and illegal. The use of threats in order to pressure a party into

settling an existing case rises to the level of extortion where the means are wrongful, even if the

objective—pursuing a settlement—is not. 60 In Donziger, the defendant’s objective was to

pressure the plaintiff into a large settlement by “brute force” and applying pressure to “get them

to the breaking point.” 61 The defendant issued press releases and made public statements that

misrepresented the plaintiff’s exposure and the likelihood that it would result in massive

liability for the plaintiff in order to pressure the plaintiff to settle. 62 The defendant knew that

his statements were misleading. 63

        The Donziger court held that this media pressure campaign to induce an inflated

settlement was a wrongful means of threatening the plaintiff; even assuming the defendant

brought the initial lawsuit in good faith and reasonably believed his clients were entitled to

recover from the plaintiff. 64 The same is true here.




59
     Zaslavsky Decl. Ex. 6.
60
     See Chevron Corp. v. Donziger, 974 F.Supp.2d 362, 577–78 (S.D.N.Y. 2014).
61
     Id. at 578.
62
     Id. at 579–80.
63
     Id. at 580.
64
     Id. at 579–80.




                                                   20
             Case 20-10343-LSS          Doc 2030       Filed 02/03/21    Page 21 of 24




        Mr. Kosnoff’s public statements likewise implicate the ABA Rules of Professional

Conduct, which bar lawyers from making “extrajudicial statement[s] that the lawyer knows or

reasonably should know will be disseminated by means of public communication and will have a

substantial likelihood of materially prejudicing an adjudicative proceeding in the matter.” 65 And

the highly unprofessional public attacks, which call for boycotts of the insurers and are directed

personally at counsel, likewise violate the prohibition on “use of means that have no substantial

purpose other than to embarrass, delay, or burden a third person.” 66

        Finally, Mr. Kosnoff’s derogatory statements toward Century’s counsel and other lawyers

involved in these cases is inappropriate. As Judge Karsnitz of the Delaware Superior Court

recently noted in revoking an attorney’s pro hac vice admission to practice before him, courts are

charged with “ensuring the appropriate level of integrity and competence.” 67

        E.      Mr. Kosnoff’s Public Statements Are in Violation of this Court’s Orders and
                Confidentiality Protocols.

        Mr. Kosnoff’s tweets suggest inside information and broadcast information that is tied

to a mediation that is, by statute, local rule, and court order, confidential. On January 12, for

example, Mr. Kosnoff referred to mediation meetings that were occurring that week. 68 He has

referred more than once to a February 6 vote on (presumably) the Coalition's demanded

proposed plan of reorganization.69

        The Mediation Order entered in these cases provided that any party not listed as a

mediation party in the order could only become a mediation party, and thus have access to


65
     Model R. Prof’l Conduct 3.6(a).
66
     Model R. Prof’l Conduct 4.4(a).
67
     Page v. Oath Inc., No. S20C-07-030 CAK (Del. Sup. Ct. Jan. 11, 2021).
68
     Id.; Zaslavsky Decl. Ex. 7.
69
     Id.




                                                  21
              Case 20-10343-LSS           Doc 2030        Filed 02/03/21     Page 22 of 24




confidential mediation information, if all other mediation parties consented. 70 Per the

Mediation Order, the provisions of Delaware Bankruptcy Local Rule 9019-5 govern the

confidentiality of all mediation proceedings. 71 Under Local Rule 9019-5, “[t]he mediator and

the participants in mediation are prohibited from divulging, outside of the mediation, any oral

or written information disclosed by the parties or by witnesses in the course of the mediation.”

         Violations of mediation confidentiality provisions are, of course, sanctionable. 72 And

specifically with regard to a party posting confidential information online, courts have coupled

sanctions with an order to take down the offending information. 73 And the Court, of course,



70
     Order (I) Appointing Mediators, (II) Referring Certain Matters to Mediation, and (III) Granting
     Related Relief (June 9, 2020) ¶ 3 [D.I. No. 812].
71
     Order (I) Appointing Mediators, (II) Referring Certain Matters to Mediation, and (III) Granting
     Related Relief (June 9, 2020) ¶ 7 [D.I. No. 812]. Local Rule 9019-5 was promulgated pursuant to the
     Alternative Dispute Resolution Act of 1998, which authorizes federal courts to adopt ADR programs,
     provides that ‘each district court shall, by local rule . . . provide for the confidentiality of the
     alternative dispute resolution processes and to prohibit disclosure of confidential dispute resolution
     communications,’ 28 U.S.C. § 652(d), and the violation of the confidentiality provisions of a federal
     mediation order subjects the disobedient party to sanctions.” Savage & Assocs., P.C. v. Mandl (In re
     Teligent, Inc.), 417 B.R. 197, 206–07 (Bankr. S.D.N.Y. 2009).
72
     See Bernard v. Galen Group, Inc., 901 F. Supp. 778, 782–84 (S.D.N.Y. 1995) (imposing $2,500
     sanction because Plaintiff's counsel “violated my order and the confidentiality provisions willfully
     and deliberately, that he did so in an effort to undermine the mediation process in this case, and that
     the violation was serious and egregious”); Davis v. Kansas City Fire & Marine Ins. Co., 195 F.R.D.
     33, 38 (N.D. Okla. 2000) (imposing a $1,500 sanction and public reprimand for an attorney's willful
     filing of a confidential settlement statement with the court in a related bankruptcy proceeding); Frank
     v. L.L. Bean, Inc., 377 F. Supp. 2d 233, 239–40 (D. Me. 2005) (imposing $1,000 sanction for
     conducting an ex parte interview and disclosing confidential settlement information).
73
     See IRDC Inc. v. Eagar Mgmt. LLC, Civ. No. 16-02486-PHX-SRB, 2017 U.S. Dist. LEXIS 158026,
     at *18 (D. Ariz. Apr. 5, 2017) (ordering the defendants to remove posts from social media, imposing
     a $500 sanction per day until defendant is in full compliance, and ordering defendants to file an
     affidavit detailing how they have fully complied); Hale v. Emporia State Univ., No. 16-cv-4182-
     DDC-TJJ, 2018 U.S. Dist. LEXIS 70239, at *7–8 (D. Kan. Apr. 26, 2018) (as a sanction for posting a
     confidential exhibit to a summary judgment motion on the internet, the court ordered the court to
     strike from plaintiff’s motion the two paragraphs that discuss the exhibit and ordered plaintiff to
     remove the relevant posts on the internet); Enovative Techs., LLC v. Leor, 110 F. Supp. 3d 633, 635
     (D. Md. 2015) (first ordering defendant to remove all defamatory posts relating to plaintiff and to
     return all of plaintiff’s confidential information, and after several months of non-compliance,
     eventually dismissing defendant’s counterclaims as a sanction).




                                                     22
             Case 20-10343-LSS        Doc 2030       Filed 02/03/21   Page 23 of 24




retains inherent power under 11 U.S.C. § 105 to impose more severe sanctions: for instance, the

District of Colorado upheld the Bankruptcy Court’s decision to “preclude[e] the participation of

Appellant's counsel in the Confirmation Hearing pursuant to its inherent powers set forth in §

105 of the Bankruptcy Code” after the offending counsel “thumb[ed] its nose at the Court” by

failing to comply with Court’s orders.” 74

                                        CONCLUSION

        WHEREFORE, Century respectfully moves for entry of an Order, substantially in the

form attached hereto as Exhibit A, compelling (i) Abused in Scouting and (ii) Kosnoff Law

PLLC file with this Court the disclosures required by Rule 2019 and (iii) the Coalition

supplement its Rule 2019 disclosures.




74
     In re Van Vleet, No. 08-CV-01645-WYD, 2009 WL 3162212, at *11–12 (D. Colo. Sept. 30, 2009).




                                                23
           Case 20-10343-LSS   Doc 2030    Filed 02/03/21    Page 24 of 24




Dated: February 3, 2021                   Respectfully Submitted,

                                          By:    /s/ Stamatios Stamoulis
                                                Stamatios Stamoulis (No. 4606)

                                          Stamoulis & Weinblatt LLC
                                          800 N. West Street
                                          Third Floor
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 999-1540
                                          Facsimile: (302) 762-1688

                                          O’Melveny & Myers LLP
                                          Tancred Schiavoni (admitted pro hac vice)
                                          Gary Svirsky (pro hac vice pending)
                                          Andrew Kirschenbaum (admitted pro hac vice)
                                          Times Square Tower
                                          7 Times Square
                                          New York, New York 10036-6537
                                          Telephone: 212-326-2000

                                          Counsel for Century Indemnity Company, as
                                          successor to CCI Insurance Company, as
                                          successor to Insurance Company of North
                                          America and Indemnity Insurance Company of
                                          North America




                                      24
